  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 1 of 19 PageID #:2344




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA
                                                   No. 18 CR 45-01
       v.
                                                   Judge Elaine E. Bucklo
ANTONIO EDWARDS, also known as
“Rayduce Rashad”, and “Rodney Bell”

              GOVERNMENT’S SENTENCING MEMORANDUM

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

sentencing memorandum and asks the Court to sentence defendant ANTONIO

EDWARDS to a term of imprisonment at the low end of the applicable Sentencing

Guidelines range of 356 months – 188 months concurrently on Counts 1, 2, 6 and 8,

84 months consecutively on Count 7, and 84 months consecutively on Count 9. In

addition, the government requests that this Court impose a three-year term of

supervised release as to Counts 1, 2, 6, and 8, concurrent to a four-year term of

supervised release as to Count 7 and 9, which include the conditions specified prior

to paragraph 164 of the Presentence Investigation Report (“PSR”). Such a sentence is

reasonable upon consideration of the relevant sentencing factors set forth in 18 U.S.C.

§ 3553(a). More specifically, and as detailed below, such a sentence would be

sufficient, but not greater than necessary, to punish defendant for the offenses of

conviction, deter him from committing additional criminal conduct, and protect the

public from further crime.



                                          1
     Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 2 of 19 PageID #:2345




I.       Background

         A.    The Offense Conduct

         As described in the Presentence Investigation Report (“PSR”), and the

Government’s Version of the Offense:

               i.    With Respect to Count 1 of the Superseding Indictment

         On Beginning no later than March 29, 2017, and continuing until on or about

May 28, 2017, EDWARDS, Andrew McHaney, and James Bates conspired with each

other, and with others known and unknown, to rob cellular telephone stores

throughout the Northern District. As part of the conspiracy EDWARDS, McHaney,

Bates, and others known and unknown, agreed to rob various cellular telephone

stores in the Northern District of Illinois. It was further part of the conspiracy that

the defendants: (a) obtained, possessed, and brandished a firearm in connection with

the commission of armed robberies; (b) bound and restrained their victims during the

robberies; (c) used cellular telephones to communicate with one another while

planning and committing armed robberies; (d) used vehicles for transportation to and

from the location of armed robberies; (e) concealed their identifies by wearing hoods,

hats, masks, gloves, and other items; (f) traveled to various cellular telephone stores

to conduct surveillance; and (g) robbed cellular telephone stores of cellular

telephones, tablet computers, and United States currency at gunpoint. It was further

part of the conspiracy that EDWARDS, McHaney, Bates, and other known and

unknown, did conceal and hide, and caused to be concealed and hidden, the purposes

of acts done in furtherance of the conspiracy.



                                           2
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 3 of 19 PageID #:2346




      As part of this conspiracy, and as further detailed below, EDWARDS robbed

the following cell phone stores:

           •   The T-Mobile store located at 5601 S. Harlem, in Chicago on March 29,
               2017
           •   The Verizon store located at 754 N. Green Bay Rd., in Waukegan on
               April 25, 2017
           •   The AT&T store located at 940 N. Kinzie in Bradley on April 30, 2017

      In addition, as part of this conspiracy, EDWARDS’s co-conspirators, McHaney

and/or Bates, participated in the below detailed robberies, with others known and

unknown:

      1.       Robbery of the Sprint store at 201 North Genesis Drive B, in
               North Aurora on April 5, 2017

      On or about April 5, 2017, at approximately 7:13 p.m., Bates and Individual D

robbed the Sprint Store, located at 201 North Genesis Drive B, in North Aurora.

During the robbery, Individual D entered the store and approached Employees G and

H at the sales counter. Shortly thereafter, Bates entered the store, wearing latex

gloves, and locked the front door while Individual D pulled out and brandished a

handgun and announced a robbery. Bates and Individual D then forced Employees G

and H into the back room of the store where Bates tied Employee H’s hands together.

Individual D took Employee G back out to the sales counter, took several Sprint tablet

computers, and returned to the back room with Employee G. Individual D placed the

tablets into an orange bag that Bates was carrying and had Employee G open the

store safe. Bates then removed numerous cell phones from the safe and placed them

into the orange bag and a white garbage bag. Individual D then ordered Employee G

into a nearby bathroom and Employee H into an adjacent office, at which time Bates

                                          3
     Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 4 of 19 PageID #:2347




and Individual D exited out the back of the store with the cell phones and the

computer tablets. In total, Bates and Individual D took approximately 22 cell phones

and 4 computer tablets worth approximately $13,722.

         2.     Robbery of the Verizon store at 905 East Rand Rd., in Mount
                Prospect on April 13, 2017

         On or about April 13, 2017, at approximately 3:30 p.m., Bates, McHaney, and

Stephanie Edwards1 robbed the Verizon Store, located at 905 East Rand Road in

Mount Prospect. Immediately prior to the robbery, Stephanie Edwards conducted

surveillance inside of the Verizon store before Bates and McHaney entered. Stephanie

Edwards subsequently exited the Verizon store and served as a lookout with other

accomplices, including Individual E, while Bates and McHaney conducted the

robbery.

         During the robbery, McHaney pulled out, racked, and brandished a handgun

and announced a robbery, forcing Employees I and J to the back stock room of the

store at gunpoint and while pushing the gun into the back of Employee I. At the same

time, Bates put on gloves, locked the front door of the store, and relocated to the back

stock room where he met up with McHaney and Employees I and J. Once inside the

stock room, Bates bound the hands of Employees I and J with duct tape and loaded

several boxes of cell phones into a garbage bag while McHaney attempted to disable

the store surveillance system. Bates and McHaney then exited through the back door

of the store, met up with Stephanie Edwards and Individual E, and departed the




1   Stephanie Edwards is the sister of Antonio Edwards.

                                              4
    Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 5 of 19 PageID #:2348




scene. In total, Bates, McHaney, and Stephanie Edwards took 28 cell phones worth

approximately $20,355.

        3.    Attempted robbery of the Verizon store at 17575 South Halsted
              in Homewood on May 28, 2017

        On May 28, 2017, at approximately 4:30 p.m., Bates, McHaney, and Individual

F attempted to rob the Verizon Store, located at 17575 South Halsted, in Homewood.

More specifically, Bates drove McHaney and Individual F to the parking lot outside

of the Verizon Store in a black Kia Soul (“Subject Vehicle 2”) with the intention of

robbing the store, and circled the parking lot several times before parking near the

Verizon Store. Law enforcement then approached Subject Vehicle 2 and arrested

Bates, McHaney and Individual F. At the time of the arrest, McHaney possessed in

his waistband a loaded Kahr PM9 nine-millimeter semi-automatic handgun, bearing

serial number IB5840, and Individual F was wearing latex gloves. Inside of Subject

Vehicle 2 were items to use in the planned robbery of the Verizon Store, including a

second pair of white latex gloves, one roll of duct tape, one burgundy hooded

sweatshirt, 2 and one white bag with red stripes.

              ii.   With Respect to Count 2 of the Superseding Indictment

        On or about March 29, 2017, at approximately 5:29 p.m. EDWARDS,

McHaney, and Individual A robbed the T-Mobile Store, located at 5601 South Harlem

in Chicago. More specifically, immediately prior to the robbery, Edwards entered the




2 Based upon a review of surveillance video footage, this burgundy hooded sweatshirt
appeared to be the same or similar to the burgundy hooded sweatshirt worn by McHaney
during the robbery of the T-Mobile store in Chicago on March 29, 2017.

                                          5
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 6 of 19 PageID #:2349




T-Mobile store by himself, walked up to the sales counter where Employee A and

Employee B were working, and inquired about pre-paid phones. Moments later,

Individual A entered the store and walked up to the sales counter. While EDWARDS

and Individual A were at the sales counter, McHaney entered the store and locked

the front door from the inside. EDWARDS and Individual A then briefly turned

around and looked at McHaney, before turning back towards Employees A and B.

EDWARDS then announced a robbery as Individual A pulled out a gun and pointed

it at Employee A. Employees A and B were then led to the back office of the store by

all three offenders, as Individual A continued to point the gun at Employee A.

      In the back office, EDWARDS directed Employee A to open the safe and

Employee A complied. McHaney then began to place cell phones into a black garbage

bag while Individual A continued to point the gun at Employee A. While McHaney

emptied the safe and Individual A continued to point the gun at Employee A,

EDWARDS took Employee B back out to the sales counter and tried to get her to open

the cash register. When she was unable to do so, EDWARDS took the entire cash

drawer with him, and escorted Employee B to the rear of the store where EDWARDS

unsuccessfully tried to open the cash drawer. The offenders then demanded to see

where the store surveillance system was located. Employee A and B then pointed out

an adjacent rear storage room, where the offenders pulled down the cabinet where

the store surveillance system was located. All three offenders fled out the rear of the

store and into the alley at which time the offenders got into a waiting getaway car.




                                          6
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 7 of 19 PageID #:2350




      In total EDWARDS, McHaney, and Individual A stole approximately 23

cellular telephone, worth an undetermined amount of money.

             iii.   With Respect to Counts 6 and 7 of the Superseding
                    Indictment

      On or about April 25, 2017, at approximately 5:41 p.m., EDWARDS, Individual

B, and Individual C robbed the Verizon Store, located at 754 North Green Bay Road,

in Waukegan. Furthermore, EDWARDS knowingly used, carried, and brandished a

firearm during and in relation to this robbery. More specifically, during the robbery

EDWARDS entered the store, looked at merchandise, and was assisted by Employee

C. A short time later, Individual B entered the store and also looked around the store

at merchandise before Individual C entered the store. When Individual C entered the

store, EDWARDS removed a gun from his waistband, racked it, and pointed it at the

store employees while announcing a robbery. EDWARDS and Individuals B forced

Employees C, D, and E to a back area of the store, while Individual C locked the front

door of the store before joining EDWARDS and Individual B in the back of the store.

      In the back area of the store, Individual B took Employee C to a separate back

room where the store safe was located. Upon arriving in this office, Individual B

forced Employee C to open the safe while EDWARDS continued to brandish a firearm

and keep watch over Employees C, D, and E. Once the safe was open, Individual B

placed cell phones, tablets, and accessories from the safe into black garbage bags.

After Individual B filled up the black garbage bags with cell phones and tablets

EDWARDS, and Individuals B and C exited through the back door of the store and

departed the scene with the aforementioned store merchandise.

                                          7
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 8 of 19 PageID #:2351




      In total, EDWARDS, and Individuals B and C stole 100 cell phones and tablets

worth approximately $70,734.91.

            iv.    With Respect to Counts 8 and 9 of the Superseding
                   Indictment)

      On or about April 30, 2017, at approximately 5:45 p.m., EDWARDS, Bates, and

McHaney robbed the AT&T Store, located at 900 North Kinzie, in Bradley, Illinois.

More specifically, immediately prior to the robbery, Employee C was about to close

the store when EDWARDS and McHaney entered the store, walked up to the sales

counter, and inquired about a phone. Employee C tuned his back to EDWARDS and

McHaney in order to show them a phone when he heard the sound of a pistol being

“racked.” Employee C turned back around saw McHaney pointing a handgun at him

and heard McHaney announce a robbery. McHaney then escorted Employee C to the

back of the back office of the store at gunpoint while EDWARDS, who was wearing

gloves, locked the front door of the store. After locking the door, EDWARDS ran to

the back office of the store where he joined McHaney and Employee C.

      The back office of the store led to a locked secured room where phones and

tablets were stored. Upon reaching the locked door of the secured room, McHaney

placed the gun to Employee C’s head while EDWARDS reached into Employee C’s

pants pocket and retrieved the keys to the secured room and opened it. Once inside

the secured room, EDWARDS placed numerous cell phones into two black garbage

bags. In the meantime, McHaney attempted to disable the store security system

before tying Employee C’s hands and feet together with a power cord.




                                        8
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 9 of 19 PageID #:2352




         After a few minutes, EDWARDS, who was wearing gloves, exited the secured

room with two full black garbage bags of cell phones. McHaney then continued to try

to disable the store security system and make sure that Employee C was secured in

his restraints, while EDWARDS relocated to the front of the store and removed a cash

register till, which EDWARDS then brought to the back of the store. McHaney

eventually handed the firearm off to EDWARDS and EDWARDS briefly brandished

the gun at Employee C before exiting the rear emergency door of the store with the

two black garbage bags containing cell phones and placed the two bags into a black

four-door Toyota Corolla, which was being driven by Bates and which was registered

to Bates’ aunt (“Subject Vehicle 1”). In the meantime, McHaney continued to secure

Employee C on the floor in the back room of the store. A short time later, McHaney

followed EDWARDS out the back door; however, both men soon returned, during

which time EDWARDS again brandished the gun while both McHaney and

EDWARDS took the cash from the previously referenced register till. After taking the

cash, McHaney and EDWARDS left out of the back emergency door of the store with

the cash and entered Subject Vehicle 1. Bates then drove all three away from the

scene.

         In total, EDWARDS McHaney, and Bates took 61 cell phones worth

approximately $41,205 belonging to, and in the custody, care, and control of the AT&T

Store.




                                         9
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 10 of 19 PageID #:2353




II.   PSR Offense Level, Criminal History, and Guideline Calculations

      A.     Offense Level Calculations in the PSR

      Counts 1, 2, 6 and 8 are not grouped for guideline calculation purposes. USSG

§3D1.2.

      The probation officer calculated and the government concurs defendant’s

offense level as follows: Counts 7 and 9, brandishing a firearm during a crime of

violence, requires a seven-year term of custody, to run consecutive to any other

sentence. Therefore, there are no guideline calculations provided for Counts 7 and 9.

USSG §2K2.4(b) and 18 U.S.C. 924(c)(1)(A)(ii), PSR ¶¶ 76, 89.

      The probation officer calculated and the government concurs, that a conviction

on a count charging a conspiracy to commit more than one offense shall be treated as

if EDWARDS had been convicted on a separate count of conspiracy for each offense

that EDWARDS conspired to commit. USSG §1B1.2(d). PSR ¶ 46. The probation

officer assessed, and the government concurs, that there was a preponderance of

evidence that, in addition to the robberies charged in Counts 2, 6, and 8, that

EDWARDS was accountable for the robberies that occurred on April 5, 2017 at the

Sprint Store in North Aurora and April 13, 2017 at the Verizon Store in Mount

Prospect. PSR ¶ 46 Therefore, the probation officer’s guideline calculations reflected

for each of the five robberies in which EDWARDS was involved. PSR ¶ 46

      It is also the probation officer’s position that EDWARDS not be held

accountable for the May 28, 2017, attempted robbery of the Verizon store in

Homewood, as part of the conspiracy charged in Count One. PSR ¶ 47 More



                                         10
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 11 of 19 PageID #:2354




specifically, according to the probation officer, EDWARDS was detained on separate

state charges at the time of the May 28th attempt robbery and there was no evidence

indicating that EDWARDS engaged in conduct in furtherance of that criminal

activity on May 28, 2017. Upon further consideration, the government does not object

to this conclusion and agrees with the probation officer.

             i.     Count 1(a): April 5, 2017 Robbery – Sprint, North Aurora

             20     Base Offense Level. See USSG §2B3.1(a).
             +5     Firearm was brandished during the robbery. See USSG §
                    2B3.1(b)(2)(C).
             +2     A person was physically restrained to facilitate the commission of
                    the offense. See § 2B3.1(b)(4)(B).
             27     Adjusted offense level.

             PSR ¶¶ 48-55.

             ii.    Count 1(b): April 13, 2017 Robbery – Verizon, Mount
                    Prospect

             20     Base Offense Level. See USSG §2B3.1(a).
             +6     Firearm was otherwise used during the robbery. See USSG §
                    2B3.1(b)(2)(B).
             +2     A person was physically restrained to facilitate the commission of
                    the offense. See § 2B3.1(b)(4)(B).
             +1     The amount of loss for which defendant is accountable, $20,355,
                    exceeded $20,000 but was less than $95,000. See USSG
                    §2B3.1(b)(7)(B)
             29     Adjusted offense level.

             PSR ¶¶ 56-63.

             iii.   Count 1(c) and 2: March 29, 2017 Robbery – T-Mobile,
                    Chicago

             20     Base Offense Level. See USSG §2B3.1(a).
             +6     Firearm was otherwise used during the robbery. See USSG §
                    2B3.1(b)(2)(B).
             26     Adjusted offense level.



                                          11
    Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 12 of 19 PageID #:2355




              PSR ¶¶ 64-69.

              iv.       Counts 1(d) and 6: April 25, 2017 Robbery – Verizon,
                        Waukegan

              20        Base Offense Level. See USSG §2B3.1(a).
              +1        The amount of loss for which defendant is accountable,
                        $70,734.91, exceeded $20,000 but was less than $95,000. See
                        USSG §2B3.1(b)(7)(B)
              21        Adjusted offense level. 3

              PSR ¶¶ 70-75.

              v.        Counts 1(e) and 8: Robbery – AT&T, Bradley

              20        Base Offense Level. See USSG §2B3.1(a).
              +2        A person was physically restrained to facilitate the commission of
                        the offense. See § 2B3.1(b)(4)(B).
              +1        The amount of loss for which defendant is accountable, $52,469,
                        exceeded $20,000 but was less than $95,000. See USSG
                        §2B3.1(b)(7)(B).
              23        Adjusted offense level. 4

              PSR ¶¶ 82-88.

              vi.       Multiple Count Adjustment

                    •   Count 1(a) has an adjusted offense level of 27 and is 2 level less
                        serious than Count 1(b). Therefore, that group is assigned 1 unit,
                        pursuant to Guideline § 3D1.4(a).
                    •   Count 1(b) has an adjusted offense level of 29. That group is
                        assigned 1 unit, pursuant to Guideline § 3D1.4(a).
                    •   Count 1(c) and 2 has an adjusted offense level of 26 and is 3 levels
                        less serious than Count 1(b). Therefore, that group is assigned 1
                        unit, pursuant to Guideline § 3D1.4(a).

3Pursuant to Application Note 4 to Guideline § 2K2.4, the enhancement in Guideline §
2B3.1(b)(2) does not apply because defendant is subject to a statutory consecutive sentence
under 18 U.S.C. § 924(c)(1)(A)(ii).Error! Main Document Only.

4Pursuant to Application Note 4 to Guideline § 2K2.4, the enhancement in Guideline §
2B3.1(b)(2) does not apply because defendant is subject to a statutory consecutive sentence
under 18 U.S.C. § 924(c)(1)(A)(ii).Error! Main Document Only.


                                              12
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 13 of 19 PageID #:2356




                 •   Count 1(d) and 6 has an adjusted offense level of 21 and is 8 levels
                     less serious than Count 1(b). Therefore, that group is assigned .5
                     units, pursuant to Guideline § 3D1.4(b).
                 •   Count 1(e) and 8 has an adjusted offense level of 23 and is 6 levels
                     less serious than Count 1(b). Therefore, that group is assigned .5
                     units, pursuant to Guideline § 3D1.4(b).
                 •   Counts 7 and 9 are each assigned 0 units

       PSR ¶ 95.

       According to the PSR, the Total number of units is 4. PSR ¶ 95. Pursuant to

USSG § 3D1.4, when the number of units is 4, then 4 levels are added to the offense

level. PSR ¶ 97 Therefore, the combined adjusted offense level is 33. PSR ¶ 98.

Defendant receives a no reduction in his offense level for acceptance of responsibility

pursuant to USSG §3E1.1(a)(b). PSR ¶ 100. As a result, defendant’s total offense level

is 33. PSR ¶ 101. The government agrees with, and has no objections to, the offense

level calculation in the PSR.

       B.     Criminal History Points Calculation in the PSR

       The PSR found that the defendant had 8 criminal history points and a criminal

history category of IV. PSR ¶¶ 106-112. The government agrees with, and has no

objections to, this calculation.

       C.     Guidelines Calculation in the PSR

       With an offense level of 33 and criminal history category of IV, defendant’s

advisory guidelines range for Counts 1, 2, 6 and 8 is 188 to 235 months. PSR ¶ 158.

In addition, with regard to Counts 7 and 9, the minimum term of imprisonment is 84

months and the maximum term is life on each count. PSR ¶ 157. Moreover, the term

of imprisonment imposed on each of Counts 7 and 9 must be imposed consecutively



                                           13
  Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 14 of 19 PageID #:2357




to any other counts. PSR ¶ 157. The government agrees that this is the correct

advisory Guidelines range.

III.   The Factors Set Forth in 18 U.S.C. § 3553(a) Warrant a Combined
       Guideline Sentence of 356 months

       A sentence of 356 months’ imprisonment—188 months concurrently on Counts

1, 2 6, and 8, 84 months consecutively on Count 7, and 84 months consecutively on

Count 9, which is at the low end of the applicable Sentencing Guidelines range—is

appropriate in this case where the § 3553(a) factors—particularly, the seriousness of

the offenses, defendant’s personal history and characteristics, and the need to protect

the public, promote respect for the law, and provide just punishment—weigh in favor

of such a sentence.

       As noted in the Sentencing Recommendation of the Probation Officer, “In

consideration of the instant offenses, it is impossible to overstate the seriousness.”

SR 2. Here, over the course of roughly one month from late March of 2017, until May

of 2017, defendant and his accomplices engaged in a terrifying crime spree that left

numerous victims in its wake. More specifically, on numerous occasions throughout

that two month period, defendant, along with his known and unknown co-defendants,

entered cell phone stores throughout the Chicagoland area and robbed these stores

while armed each time with a firearm. In nearly every instance, defendant and his

accomplices entered the stores, announced a robbery, locked the front door of the store

from the inside, and then herded the store employees and any remaining customers

into a back office at gunpoint. Once in the back office, an employee would be forced to

open a store safe and defendant and his accomplices would help themselves to cell

                                          14
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 15 of 19 PageID #:2358




phones and tablets belonging to the store. As the store safes were being emptied, the

store employees and any remaining customers would be tied up with restraints,

which often included duct tape, before defendant and his cohorts would make good

their escape out the back door of the store to a waiting getaway car.

      In each instance, the employees and customers were simply either working or

shopping on what should have been a typical day, unaware of the terror they were

about to encounter. In a split second, defendant and his accomplices would strike fear

into the hearts of those they encountered by pulling out a gun, announcing a robbery,

and leading their victims to the back of a cell phone store to await an uncertain fate.

As demonstrated by the events surrounding Counts 1, 2, 6, 7, 8, and 9, defendant’s

actions, and those of his accomplices, created shock, fear, and emotional distress for

these innocent victims left in defendant’s wake. This combustible mix of defendant

and his cohorts brandishing a firearm, restraining their victims, and pressed for time

while trying to empty store safes before law enforcement could arrive, particularly

involving someone with defendant’s criminal history, was a potential recipe for

disaster. As a result, the sentence imposed by this Court must adequately recognize

the seriousness of, and provide just punishment for, these offenses.

      Moreover, as referenced in the sentencing recommendation, not only were

defendant’s actions in these robberies alarming, so too is his criminal history, as well

as his repeated and consistent failure to comply with the conditions of location

monitoring, including the commission of new offenses (in other states no less) while

on pretrial release.



                                          15
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 16 of 19 PageID #:2359




      As noted, defendant’s criminal history began over a decade ago in 2008 when

he was adjudicated a delinquent minor at the age of 14 for aggravated battery and

robbery. PSR ¶ 106. His criminal conduct then continued into adulthood where he

sustained two additional convictions for residential burglary in 2012 and attempted

residential burglary in 2017. PSR ¶¶ 107-08. In addition, in relation to his 2012

conviction, after defendant was initially released to parole on April 18, 2013, he

violated his conditions of parole and was re-admitted to the Illinois Department of

Corrections on three occasions: specifically on July 1, 2013 (re-released on August 28,

2013); June 23, 2014 (re-released to parole July 15, 2014); and September 19, 2014

(sentence discharged November 14, 2014). Moreover, in relation to his 2017 conviction

for attempted residential burglary, four motions for violations of probation were filed

after he was initially sentenced to 30 months of intensive probation on January 24,

2017, and a mere two months after this probationary sentence, defendant began the

crime spree for which he finds himself before this court.

      Furthermore, while defendant was supposed to be abiding by the terms of

location monitoring while on pre-trial release in the instant case, defendant instead

sustained three news arrests, one of which resulted in a conviction. More specifically,

receiving/concealing stolen property from Berrien County, Michigan from August 14,

2019; resisting a peace officer from Racine County, Wisconsin from on or about

October 7, 2019; and tampering with an electronic monitoring device and absconding

or forfeiting bond, also from Berrien County, which resulted in a conviction on




                                          16
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 17 of 19 PageID #:2360




January 20, 2020 and resulted in terms of imprisonment of 92 days and 180 days,

respectively. PSR ¶¶ 109, 132-33.

       In summary, the crimes which defendant committed are very serious and his

actions jeopardized the lives of innocent citizens and contributed to an unacceptable

level of violence in this district. As reflected by defendant’s prior conduct, as well as

his actions in each of these robberies, defendant exercises little hesitation when it

comes to taking what is not his, or in putting others at risk of grave harm when doing

so. Moreover, defendant’s criminal history shows that the current offenses are part of

an ongoing and escalating pattern of criminal behavior, and that his prior

interactions with the criminal justice system, including his stint on pre-trial release

in this case, have done little to deter him from committing additional crimes.

Consequently, the public requires protection from defendant and the sentence of this

Court should reflect this concern.

       While it may have been appropriate to show leniency earlier on in his criminal

career, at the present time the severity and frequency of defendant’s criminal history,

the seriousness of the offenses, and his high rate of recidivism justify and warrant a

combined sentence of 356 months – 188 months concurrently on Counts 1, 2, 6 and 8,

84 months consecutively on Count 7, and 84 months consecutively on Count 9.

Moreover, such a sentence will send an appropriate message to defendant, and other

similarly situated felons, that the threat posed by violent crime, and in particular

violent crime that utilizes firearms, is serious and will not be tolerated in this

District.



                                           17
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 18 of 19 PageID #:2361




IV.   Restitution

      Regarding restitution as to Count 6, the total amount of restitution owed to

Hector Acosta, DBA as Verizon, is $70,734.91, minus any credit for funds repaid prior

to sentencing. Pursuant to Title 18, United States Code, Section 3663A, the Court

must order defendant to make full restitution in the amount outstanding at the time

of sentencing.

      Regarding restitution as to Count 8, the total amount of restitution owed to

AT&T is $41,205, minus any credit for funds repaid prior to sentencing. Pursuant to

Title 18, United States Code, Section 3663, the Court must order defendant, together

with co-defendants Andrew McHaney and James Bates, with whom defendant is

jointly liable, to make full restitution in the amount outstanding at the time of

sentencing.

      Regarding forfeiture, the government requests that the following specific

property be forfeited to the United States: (1) a Kahr PM9 nine-millimeter semi-

automatic handgun, bearing serial number IB5840, and associated ammunition.

V.    Supervised Release Conditions

      The government requests that the Court impose a term of supervised release

of three-years as to Counts 1, 2, 6, and 8, concurrent to a four-year term of supervised

release as to Counts 7 and 9, which include the conditions specified prior to paragraph

164 of the PSR.




                                          18
 Case: 1:18-cr-00045 Document #: 463 Filed: 11/13/20 Page 19 of 19 PageID #:2362




VI.   Conclusion

      For the reasons set forth above, the government respectfully requests that the

Court impose a term of imprisonment at the low end of the applicable Sentencing

Guidelines range of 356 months – 188 months concurrently on Counts 1, 2, 6 and 8,

84 months consecutively on Count 7, and 84 months consecutively on Count 9.

Furthermore, the government also respectfully requests the imposition of the

proposed terms of supervised release.

                                              Respectfully submitted,
                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                        By:   ________________________________
                                              AARON R. BOND
                                              KRISTEN TOTTEN
                                              Assistant United States Attorneys
                                              219 S. Dearborn Street, Fifth Floor
                                              Chicago, Illinois 60604
                                              (312) 353-5300

Dated: November 13, 2020




                                         19
